Mr. Justice MacLeary,
after making the -above statement of -facts, delivered the following opinion of the court.
The findings of fact of the judgment appealed from are-accepted.
In view of the provisions of articles 391, 392 and 393 of-the Mortgage Law in force in this Island, and 438 of the Regulations for the execution thereof, when proceedings are begun to secure a declaration of possession in accordance with the formalities mentioned in the first of the articles above referred to, the court should allow the same to be prosecuted without prejudging questions which- in all cases should he raised by the parties concerned who desire to oppose the same in a declaratory suit before the proper court, as prescribed in the aforesaid article of the Regulations, or which should be reserved to the Registrar of Property to be raised by him with the necessary facts taken from the records in the Registry.
In view of the legal provisions above cited and the decision of the General Directorate of Registries of Property, of the Colonial Department, dated April 30, 1895, we adjudge that we should reverse, and do reverse, the order of November 29, 1902, appealed from, and it is hereby ordered that the prosecution of the proposed proceedings be allowed by the District Court of Arecibo which shall hear and decide the case in the manner prescribed by law.
Chief Justice Quiñones and Justice Hernández and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing of this case. 1